Citation Nr: 1223555	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to greater than a 20 percent rating for residuals of left status post radial head arthroplasty. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from November 1992 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required on his part.  


REMAND

At his August 2011 hearing, the Veteran testified that the symptomatology associated with the residuals of his left status post radial head arthroplasty had increased in severity, to include symptoms related to the surgical scar.  It was further noted that the Veteran was being scheduled for additional surgery in December 2011 and that the surgery could have an impact upon his service-connected residuals of the left status post radial head arthroplasty.  

Subsequent to the hearing, the Veteran forwarded treatment records prepared in conjunction with the surgery that was performed on December 21, 2011.  The record also reflects that the RO assigned a temporary total disability rating for the surgery under the already service-connected left wrist disorder from the date of the surgery until April 1, 2012, and then a 10 percent disability evaluation thereafter.  However, there has been no indication as to what impact, if any, the surgery had on the service-connected residuals of the status post radial head arthroplasty.

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Here, the Veteran's credible testimony is competent evidence that his symptoms have increased in severity since his last VA examination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  An additional VA examination to determine the severity of the current residuals of the left status post radial head arthroplasty is warranted.

Further review of the record shows that the treatment records associated with the Veteran's claims file are dated through October 2011.  As this matter is in remand status, any additional VA records generated for treatment of the Veteran's residuals of the left status post radial head arthroplasty should be obtained and considered in any subsequent determination prepared in conjunction with this remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records generated from November 2011 to the present and associate them with the Veteran's claims file.  

2.  Schedule the Veteran for a VA examination to determine the extent and severity of any residuals of the left status post radial head arthroplasty, to include any scars associated with the surgery.  All indicated tests and studies must be performed and all findings must be reported in detail.  The claims folder and all other pertinent records should be made available to the examiner for review.  The examiner must report the Veteran's ranges of motion for the left elbow.  The examiner should determine whether the left status post radial head arthroplasty is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.

The examiner is further requested to comment on the whether the left status post radial head arthroplasty causes chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

The examiner should also comment on the scars associated with the surgery, to include the size of the scars, and whether they are superficial, unstable or painful on objective demonstration, and what if any, limitation of motion is caused by the scars.  The examiner is further requested to render an opinion as to whether there is adequate pathology present to support the level of each of the Veteran's subjective complaints. 

The examiner must also comment on the impact of the Veteran's residuals of the left status post radial head arthroplasty on his employability.  The examiner should fully explain his or her opinions. 

3.  Advise the Veteran that it is his responsibility to report for the VA examination and to cooperate with the development of his claim.  The consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Readjudicate the remaining issue on appeal, taking into consideration any newly acquired evidence.  If any benefit sought is not granted, issue a Supplemental Statement of the Case containing all pertinent laws and regulations and afford the Veteran an opportunity to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. MACIEROWSKI KIRBY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


